DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1,22 and 24 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Wassenaar (US 7,060,289), cited IDS.
	Wassenaar discloses topical glycopyrrolate pads with 0.25-6 wt% glycopyrrolate which were wiped unto areas of excessive sweeting to treat hyperhidrosis, the pads were made by moistening the pads and sealing a container (considered to read on sealable pouch). See entire disclosure, especially  abstract, col 1 lines 5-17, col 2 lines 14-43, col 3 lines 2-41, col 7 line 50-col 8 line 3 and claim 1. It is noted by the examiner that applicants define pouch in the specification at [0049] as “As used herein, the term “pouch” refers to a structure that defines a discrete space into which a wipe/pad can be inserted”.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1,22 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wassenaar (US 7,060,289) in view of the combination of (Kuy US 4355020, cited in parent application 12/738,168.
	As noted above Wassenaar teaches pads comprising from about 0.25% to about 6% of a glycopyrrolate compound. While the examiner believes the container of Wassenaar reads on the broadly claimed pouch it would also be obvious when the disclosure of Kuy is considered. 
	Kuy teaches an individually packaged wipe comprising a composition to treat hyperhidrosis, wherein said wipe is contained within a pouch resistant to leakage for the treatment of hyperhidrosis. See entire disclosure, especially abstract, col. 9, lines 35-41, example 19, col. 10, line 18. 
It would have been obvious to a person skilled in the art to combine the individually packaged wipe taught by Kuy and apply it to the wipe taught by Wassenaar in order to effectively provide a product protected for reduction of the possibility of evaporation or leakage of the composition contained in the wipe. Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1,22, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,618,160. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims represent a sub-genus of instant generic claims, thereby rendering instant generic claims not patentably distinct. That is the patent requires more specific components including buffering agent and alcohol, however the instant claims are generic and include within their scope all that the patented claims recite, rendering them patentably indistinct. 
Claim 1,22, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 8,859,610. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims represent a sub-genus of instant generic claims, thereby rendering instant generic claims not patentably distinct. That is the patent requires more specific glycopyrrolate compounds, however the instant claims are generic and include within their scope all that the patented claims recite, rendering them patentably indistinct.
Claim 1,22, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,744,105. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims represent a sub-genus of instant generic claims, thereby rendering instant generic claims not patentably distinct. That is the patent requires more specific components including buffering agent and alcohol, however the instant claims are generic and include within their scope all that the patented claims recite, rendering them patentably indistinct. 
Claim 1,22, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,052,267. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims represent a sub-genus of instant generic claims, thereby rendering instant generic claims not patentably distinct. That is the patent requires more specific components including buffering agent and alcohol, however the instant claims are generic and include within their scope all that the patented claims recite, rendering them patentably indistinct.
Claim 1,22, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,071,694. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims represent a sub-genus of instant generic claims, thereby rendering instant generic claims not patentably distinct. That is the patent requires more specific components including buffering agent and alcohol, however the instant claims are generic and include within their scope all that the patented claims recite, rendering them patentably indistinct.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838. The examiner can normally be reached 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES W ROGERS/Primary Examiner, Art Unit 1618